         Case 5:20-cv-00266-D Document 118 Filed 03/02/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

 MICHAEL C. WASHINGTON,                    )
                                           )
        Plaintiff,                         )
 v.                                        )       Case No. CIV-20-266-D
                                           )
 CITY OF OKLAHOMA CITY, et al.,            )
                                           )
        Defendants.                        )
                                           )
                                           )

                                     ORDER

      Before the Court is Defendant Kenneth Jordan’s Motion to Dismiss Plaintiff’s

Supplemental Petition and Brief in Support [Doc. No. 68]. Plaintiff filed a response [Doc.

No. 109] on September 22, 2020. Defendant did not file a reply.

                                    BACKGROUND

      This case centers around two separate incidents, both of which are relevant. First,

an incident occurred in an Oklahoma City grocery store in May 2019. Plaintiff was at the

Smart Saver grocery store. After a verbal encounter with the manager, he was asked to

leave. Ultimately, Plaintiff was arrested and charged with trespassing on private property.

The charges were eventually dismissed. Second, an incident occurred on Oklahoma City

Public School grounds in August 2019. Plaintiff received a citation for violating an order

not to appear on school property. The charges were eventually dismissed.

      Plaintiff filed a lawsuit related to both incidents in state court on March 2, 2020.

The suit was removed to federal court on March 23, 2020. On May 11, 2020, Plaintiff

sought leave to file an amended complaint, which the Court granted. See Order [Doc. No.

                                               1
          Case 5:20-cv-00266-D Document 118 Filed 03/02/21 Page 2 of 8




36]. On June 12, 2020, the Court allowed Plaintiff to file a supplemental complaint to

include an additional cause of action and information as to damages. See Order [Doc. No.

59].1

        Plaintiff makes several allegations against Defendant Kenneth Jordan (“Jordan”).

First, in his second cause of action, Plaintiff alleges Jordan is liable in his official capacity

as Municipal Counselor for filing the charges against Plaintiff. Suppl. Compl. [Doc. No.

60] ¶ 15. Plaintiff seeks to hold Jordan liable for malicious prosecution, a violation of due

process, and a violation of 42 U.S.C. § 1983. Id. ¶ 17. In his third cause of action, Plaintiff

alleges Jordan stepped outside the scope of his employment and seeks to hold him liable in

his individual capacity. Id. ¶¶ 18–19. Plaintiff claims Jordan is liable for malicious

prosecution, false imprisonment, false arrest, intentional infliction of emotional distress,

libel, and slander. Id. ¶ 21. Jordan has moved to dismiss Plaintiff’s Supplemental

Complaint under FED. R. CIV. P. 12(b)(4)2, 12(b)(5), and 12(b)(6)3. See Mot. to Dismiss

[Doc. No. 68].




1
 The Supplemental Complaint [Doc. No. 60] restates the allegations of the Amended
Complaint [Doc. No. 40], and thus is treated by the Court as the operative pleading.
2
 Though Defendant moves to dismiss for insufficient process under Rule 12(b)(4), the
Motion to Dismiss [Doc. No. 68] provides no facts as to how the summons was insufficient.
Plaintiff, in his Response [Doc. No. 109], addresses only the insufficient service of process
allegations under Rule 12(b)(5). The argument pertaining to Rule 12(b)(4) need not be
addressed.
3
  The Court does not address the Rule 12(b)(6) arguments because it lacks personal
jurisdiction over Jordan due to defective service of process as set forth herein.

                                               2
          Case 5:20-cv-00266-D Document 118 Filed 03/02/21 Page 3 of 8




                               STANDARD OF DECISION

       A motion under FED. R. CIV. P. 12(b)(5) challenges the “mode of delivery or the

lack of delivery of the summons and complaint.” Craig v. City of Hobart, No.

CIV-09-0053-C, 2010 WL 680857, at *1 (W.D. Okla. Feb. 24, 2010). Once a defendant

makes a Rule 12(b)(5) motion, “plaintiffs bear the burden of demonstrating that they

complied with all statutory and due process requirements.” Id. “‘The parties may submit

affidavits and other documentary evidence for the Court’s consideration, and plaintiff is

entitled to the benefit of any factual doubt.’” Id. (citation omitted).

       In removed cases, the federal court should “look to the law of the forum state . . . to

determine whether service of process was perfected prior to removal.” Wallace v. Microsoft

Corp., 596 F.3d 703, 706 (10th Cir. 2010). If service is not perfected before removal, or

the process served later “proves to be defective,” the Court may allow for service to be

completed or issue new service in compliance with FED. R. CIV. P. 4. 28 U.S.C. § 1448.

See also Wallace, 596 F.3d at 706.

                                       DISCUSSION

       Plaintiff sues Jordan in his official and individual capacities. Jordan argues the

claims against him should be dismissed for insufficient service. See Mot. to Dismiss [Doc.

No. 68] at 6. Jordan asserts that Plaintiff served Shelly Jones and Rachel Bratcher—neither

of whom were authorized to receive service. Id. at 6–7. Plaintiff, in response, alleges

Jordan’s argument is frivolous. Pl.’s Resp. to Def’s Mot. [Doc. No. 109] at 4.




                                               3
          Case 5:20-cv-00266-D Document 118 Filed 03/02/21 Page 4 of 8




       a. Official Capacity Claims

       Although individual capacity suits seek to impose personal liability on a government

actor for actions taken under color of law, official capacity suits “‘generally represent only

another way of pleading an action against an entity of which an officer is an agent.’”

Kentucky v. Graham, 473 U.S. 159, 165–66 (1985) (citation omitted). “[A]n official-

capacity suit is, in all respects other than name, to be treated as a suit against the entity.”

Id. at 166; see also Watson v. City of Kansas City, 857 F.2d 690, 695 (10th Cir. 1988) (“A

suit against a municipality and a suit against a municipal official acting in his or her official

capacity are the same.”).

       Where a plaintiff sues both a person in his official capacity and the entity, courts

have dismissed the official capacity claims as redundant. See French v. City of Cortez, 361

F. Supp. 3d 1011, 1042 (D. Colo. Jan. 9, 2019) (dismissing official capacity claims against

police officers because they were “duplicative” of the claims against the city); Cutter v.

Metro Fugitive Squad, Case No. CIV-06-115-GKF, 2008 WL 4068188, at *5 (W.D. Okla.

Aug. 29, 2008) (dismissing official capacity claims as “simply redundant” because the

plaintiffs had sued the government entities); Doe v. Douglas Cnty. School Dist. RE-1, 775

F. Supp. 1414, 1416 (D. Colo. Oct. 17, 1991) (dismissing the “redundant” official capacity

claims as a matter of “judicial economy and efficiency”).




                                               4
            Case 5:20-cv-00266-D Document 118 Filed 03/02/21 Page 5 of 8




         The City of Oklahoma City is a named defendant and has filed its own motion [Doc.

No. 65] to dismiss.4 Suing Jordan in his capacity is redundant, and the official capacity

claims against Jordan are dismissed.

         b. Individual Capacity Claims

         Plaintiff seeks to hold Jordan liable in his individual capacity for malicious

prosecution, false imprisonment, false arrest, intentional infliction of emotional distress,

libel, and slander. Suppl. Compl. [Doc. No. 60] ¶ 21. Jordan moves for dismissal under

FED. R. CIV. P. 12(b)(5), arguing that he was not properly served. Mot. to Dismiss [Doc.

No. 68] at 6–7.

         Oklahoma relies on a three-part test regarding sufficiency of service of process:

“‘(1) Is there a statute authorizing the method of service employed?; (2) Have the

requirements of the statute been observed?; and (3) Have fundamental due process

requirements been met?’” Hukill v. Okla. Native Am. Domestic Violence Coal., 542 F.3d

794, 799 (10th Cir. 2008) (citation omitted). Under the first prong, service of process in

Oklahoma is governed by OKLA. STAT. tit. 12, § 2004. For service by personal delivery

upon an individual, Oklahoma law provides that:

         [s]ervice shall be made as follows: (1) upon an individual other than an infant
         who is less than fifteen (15) years of age or an incompetent person, by
         delivering a copy of the summons and of the petition personally or by leaving
         copies thereof at the person's dwelling house or usual place of abode with
         some person then residing therein who is fifteen (15) years of age or older or
         by delivering a copy of the summons and of the petition to an agent
         authorized by appointment or by law to receive service of process.



4
    The Court will address the City of Oklahoma City’s motion to dismiss by separate order.

                                               5
          Case 5:20-cv-00266-D Document 118 Filed 03/02/21 Page 6 of 8




OKLA. STAT. tit. 12, § 2004(c). The inquiry thus turns to whether Plaintiff observed the

requirements of OKLA. STAT. tit. 12, § 2004 when serving Jordan. Plaintiff attempted to

serve Jordan twice. See Ex. 3 [Doc. No. 1-3] at 4, 19. Plaintiff served Shelly Jones, a legal

assistant, on March 4, 2020. Id. at 4. The next day, Plaintiff served Rachel Bratcher, a legal

clerk. Id. at 19. Plaintiff did not comply with the technical requirements of OKLA. STAT.

tit. 12, § 2004.

        In his Response, Plaintiff correctly asserts that substantial compliance is the proper

rule for service of process in Oklahoma. See Pl.’s Resp. Br. [Doc. No. 109] at 5; see e.g.,

Hukill, 542 F.3d at 798; Habyarimana v. Kagame, 821 F. Supp. 2d 1244, 1252 (W.D. Okla.

2011), aff’d, 696 F.3d 1029 (10th Cir. 2012). The relevant inquiry, therefore, is whether

Plaintiff substantially complied with the requirements set forth in OKLA. STAT. tit. 12, §

2004.

        The Court finds that Plaintiff did not substantially comply with the statutory

requirements. The statute allowed Plaintiff to serve Jordan through personal delivery or

certified mail. See OKLA. STAT. tit. 12, § 2004. Plaintiff attempted personal service, but

instead of serving Jordan at his dwelling or usual place of abode, he served the legal

assistant and clerk at Jordan’s office. Plaintiff provides no factual support that Shelly Jones

or Rachel Bratcher were agents authorized by law to accept service on Jordan’s behalf.

Thus, the attempted service on Jordan was defective.

        Motions under Rule 12(b)(5) offer the district court the option of quashing the

improper service of process without dismissing the action. See Pendleton v. Bd. of Cnty.

Commisioners for Okla. Cnty., No. CIV-18-707-G, 2019 WL 4752269, at *2 (W.D. Okla.

                                              6
          Case 5:20-cv-00266-D Document 118 Filed 03/02/21 Page 7 of 8




Sept. 30, 2019); accord Gray v. Ritter, No. CIV-09-909-F, 2010 WL 4880890, at *2 (W.D.

Okla. Oct. 8, 2010); Lasky v. Lansford, 76 F. App’x 240, 241 (10th Cir. 2003); 5B Charles

A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1354 (3d ed.2010).

       Removal does not waive a defendant’s objection to insufficient service. See Jenkins

v. MTGLQ Investors, 218 F. App’x 719, 724 (10th Cir. 2007) (“After removal, [the

defendant] had the ‘right to the opinion of the Federal court . . . as to the validity of the

service of process [in the state court.]’” (citation omitted)). A defect in service that occurred

before removal may be cured by issuing new process or by an amendment of the original

process. See Wallace v. Microsoft Corp., 596 F.3d 703, 707 (10th Cir. 2010). Federal courts

have shown “a desire to prevent unnecessary dismissals by retaining removed cases and

curing defects in the state court service.” 4A C. Wright, A. Miller, & A. Steinman, Federal

Practice and Procedure § 1082 (4th ed. Oct. 2020). As such, “[a] defendant can obtain a

dismissal after removal only when the original service in the state court was improper, and

the plaintiff finds it impossible to perfect service under Rule 4 after removal.” Id.

       Here, there is no indication that Plaintiff cannot properly serve Jordan. Thus, the

original service is quashed, and Plaintiff should effectuate proper service on Jordan within

thirty (30) days of this Order. If Plaintiff fails to effectuate service within this period, this

case will be dismissed without prejudice as to this defendant.




                                               7
          Case 5:20-cv-00266-D Document 118 Filed 03/02/21 Page 8 of 8




                                       CONCLUSION

       For the foregoing reasons, the instant Motion is GRANTED in part and DENIED

in part as set forth herein.

       IT IS THEREFORE ORDERED that the insufficient service on Jordan is

quashed. Plaintiff shall serve Jordan in accordance with FED. R. CIV. P. 4 within thirty (30)

days of this Order. If Plaintiff fails to effectuate service within this period, the case will be

dismissed without prejudice as to Jordan.

       IT IS SO ORDERED this 2nd day of March, 2021.




                                               8
